

116 HRES 926 IH: Recognizing the designation of the week of April 11 through April 17, 2020, as “Black Maternal Health Week” to bring national attention to the United States maternal health crisis in the Black community and the importance of reducing maternal mortality and morbidity among Black women and birthing persons.
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 926IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Ms. Adams (for herself, Ms. Underwood, Ms. Kelly of Illinois, Ms. Pressley, Ms. Bass, Ms. Wilson of Florida, Ms. Ocasio-Cortez, Mr. Smith of Washington, Mr. Beyer, Ms. Schakowsky, Ms. Fudge, Mr. Payne, Ms. Sewell of Alabama, Mr. Suozzi, Mr. Hastings, Ms. Plaskett, Mr. García of Illinois, Mr. McNerney, Ms. Bonamici, Mr. Engel, Mr. Trone, Mr. Morelle, Ms. Castor of Florida, Ms. Speier, Mr. Sean Patrick Maloney of New York, Mr. David Scott of Georgia, Ms. Johnson of Texas, Mrs. Beatty, Ms. Haaland, Ms. Shalala, Ms. Meng, Ms. Velázquez, Ms. Omar, Ms. Jackson Lee, Mr. Grijalva, Mr. Cárdenas, Ms. Moore, Mr. Butterfield, Mr. Michael F. Doyle of Pennsylvania, Ms. Lee of California, Mrs. Dingell, Ms. Wasserman Schultz, Ms. Scanlon, Mr. Thompson of Mississippi, Mr. Johnson of Georgia, Ms. Stevens, Ms. Barragán, Mr. Kennedy, Mrs. Kirkpatrick, Mr. Raskin, Mr. Lewis, Mr. Vargas, Mr. Crow, Mr. Cohen, Ms. Spanberger, Mr. Larson of Connecticut, Mr. Neguse, Mr. Richmond, Mrs. Napolitano, Ms. Craig, Ms. DeLauro, Ms. Clarke of New York, Ms. Judy Chu of California, Mr. Price of North Carolina, Ms. Blunt Rochester, Ms. Norton, Mr. Khanna, Mr. Brendan F. Boyle of Pennsylvania, Mr. Lawson of Florida, and Mr. McEachin) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the designation of the week of April 11 through April 17, 2020, as Black Maternal Health Week to bring national attention to the United States maternal health crisis in the Black community and the importance of reducing maternal mortality and morbidity among Black women and birthing persons.Whereas, according to the Centers for Disease Control and Prevention, Black women in the United States are three to four times more likely than White women to die from pregnancy-related causes;Whereas Black women in the United States suffer from life-threatening pregnancy complications, known as maternal morbidities, twice as often as White women;Whereas maternal mortality rates in the United States are—(1)among the highest in the developed world; and(2)increasing rapidly;Whereas the United States has the highest maternal mortality rate among affluent countries, in part because of the disproportionate mortality rate of Black women;Whereas Black women are 49 percent more likely than all other women to deliver prematurely;Whereas the high rates of maternal mortality among Black women span across—(1)income levels;(2)education levels; and(3)socioeconomic status;Whereas structural racism, gender oppression, and the social determinants of health inequities experienced by Black women in the United States significantly contribute to the disproportionately high rates of maternal mortality and morbidity among Black women;Whereas racism and discrimination play a consequential role in maternal health care, experiences, and outcomes;Whereas a fair distribution of resources, especially with regard to reproductive health care services and maternal health programming, is critical to closing the maternal health racial disparity gap;Whereas the COVID–19 pandemic is disparately affecting the Black community and has further amplified existing health care inequities in the United States, exacerbating the Black maternal health crisis;Whereas, even as there is growing concern about improving access to mental health services, Black women are least likely to have access to mental health screenings, treatment, and support before, during, and after pregnancy;Whereas justice-informed, culturally congruent models of care are beneficial to Black women; andWhereas an investment must be made in—(1)maternity care for Black women and birthing persons, including support of care led by the communities most impacted by the United States maternal health crisis; and(2)policies that support and promote affordable, comprehensive, and holistic maternal health care that is free from gender and racial discrimination: Now, therefore, be itThat the House of Representatives recognizes—(1)that Black women are experiencing high, disproportionate rates of maternal mortality and morbidity in the United States;(2)that the alarmingly high rates of maternal mortality among Black women are unacceptable;(3)that, in order to better mitigate the effects of systemic and structural racism, Congress must work toward ensuring that the Black community has—(A)adequate housing;(B)transportation equity;(C)nutritious food;(D)clean water;(E)environments free from toxins;(F)fair treatment within the criminal justice system;(G)safety and freedom from violence;(H)a living wage;(I)equal economic opportunity; and(J)comprehensive, affordable health care;(4)that, in order to improve maternal health outcomes, Congress must fully support and encourage policies grounded in the human rights and reproductive justice frameworks that address Black maternal health inequity;(5)that Black women and birthing persons must be active participants in the policy decisions that impact their lives; and(6)that Black Maternal Health Week is an opportunity—(A)to raise national awareness of the state of Black maternal health in the United States;(B)to amplify the voices of Black women and birthing persons, families, and communities;(C)to serve as a national platform for—(i)entities led by Black women; and(ii)efforts on maternal health; and(D)to enhance community organizing on Black maternal health. 